Citation Nr: 1018008	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and major depressive 
disorder (MDD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to 
October 1983.  The Veteran also had service in the United 
States Army Reserves from October 1983 through June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
St, Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim.  
The Veteran submitted a Notice of Disagreement with this 
denial in December 2007 and timely perfected her appeal in 
August 2008.

In July 2009, the Veteran presented sworn testimony during a 
Board video conference hearing (VCH), which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

Following her Board VCH, the Veteran submitted additional 
evidence and waived Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

This claim is remanded to the Appeals Management Center 
(AMC), in Washington, DC for further development and 
consideration.  VA will notify the Veteran if further action 
on her part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, psychosis, and major 
depressive disorder.


Initially, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  
See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As a preliminary matter, the Board notes that the Veteran has 
been diagnosed with various psychiatric disorders, to include 
schizophrenia and MDD.  See VA Treatment Records, generally.  
Thus, element (1) under Hickson has been satisfied.  See 
Hickson, supra.

Consequently, the determinative issue is whether the 
Veteran's current psychiatric disorders are somehow 
attributable to her military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  


Unfortunately, despite attempts to locate the Veteran's 
service treatment records, VA issued a formal finding of 
unavailability.  There is no indication in the record, 
however, than any attempt was made by the RO to obtain the 
Veteran's Reserve service treatment records, nor is it clear 
whether any attempt was made to obtain her service personnel 
file.  This must be accomplished.

Additionally, the Veteran has identified medical facilities 
wherein she was treated for psychiatric disabilities.  While 
the Board is aware that the Veteran did not provide specific 
dates she was treated, the AMC is requested to attempt to 
obtain these missing private treatment records regardless of 
the presence of specific dates.

Finally, in a VA psychiatric treatment record from December 
2008, the examining physician noted that the Veteran was 
receiving Social Security Administration (SSA) disability 
benefits.  There are no other indications pertaining to what 
disability the Veteran was specifically award SSA benefits, 
therefore these records may be of particular relevance in 
assisting the Veteran in establishing her entitlement to VA 
compensation.  Furthermore, the United States Court of 
Appeals for Veterans Claims has held that where there is 
notice the Veteran is receiving SSA disability benefits VA 
has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  As in the 
present case, if VA is put on notice of the existence of 
potentially relevant SSA records, VA must try and obtain 
these records before deciding the appeal as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2009); 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, this case is REMANDED for the following action:

1.  The AMC is requested to obtain the 
Veteran's SSA records, including all 
medical records which formed the basis 
of any decision rendered by that 
agency.  If the requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  The AMC is requested to contact the 
Veteran in order to obtain specific 
information about her time in the 
United States Army Reserves, to include 
which unit she was assigned to and the 
name and address of her commanding 
officer.  The Veteran should also be 
requested to provide any copies of 
service treatment records she has in 
her possession from either active or 
Reserve duty.  Any response should be 
memorialized in the Veteran's claims 
file.

3.  Upon receipt of this additional 
information from the Veteran, the AMC 
is requested to contact her Reserve 
unit to verify her service dates and to 
obtain any service treatment and 
personnel records that are available.  
Any response received should be 
memorialized in the Veteran's claims 
file.

4.  The AMC is requested to contact 
C.H., S.A.M.C., B.J.H., D.H. and 
M.S.L.P. in order to obtain any 
available treatment records for the 
Veteran.  Any response received should 
be memorialized in the Veteran's claims 
file.

5.  If the AMC determines that a VA 
mental disorders examination is 
necessary to determine the nature and 
etiology of the Veteran's claimed 
disorder, this should be accomplished.

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the Veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


